                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Howard G. Jackson,                                    File No. 19-cv-01255 (ECT/DTS)

              Plaintiff,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
Bradley M. Schaeppi Law Office PLLP,

           Defendant.
________________________________________________________________________

       The Court has received the June 20, 2019 Report and Recommendation of United

States Magistrate Judge David T. Schultz. ECF No. 3. No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all of the files, records, and proceedings in the above-captioned

matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 3] is ACCEPTED;

       2.     The above-captioned action is DISMISSED WITHOUT PREJUDICE for

lack of subject-matter jurisdiction; and

       3.     Plaintiff Howard G. Jackson’s Application to Proceed in District Court

Without Prepaying Fees or Costs [ECF No. 2] is DENIED as MOOT.



Dated: July 9, 2019                        s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court
